DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Examiner’s Comment
Applicant’s arguments, see REMARKS, filed 28 DECEMBER 2021, with respect to the objection to the abstract, the claim objections, the 112(a) and 112(b) rejections have been fully considered and are persuasive.  The objection to the abstract, the claim objections, the 112(a) and 112(b) rejections has been withdrawn. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
As previously stated in the prior Office Action the previously pending claims are objected to as being dependent upon a rejected claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
All previous objections and rejections are withdrawn from consideration as all issues have been resolved.   
The invention directed towards a device for preparing a calibrated volume of blood plasma from a blood sample, comprising: a card comprising a fluidic network, and a plurality of modules arranged on the card, comprising a fluidic connection module, a module for separation of the blood plasma contained in said blood sample and a module for obtaining a calibrated volume of blood plasma obtained after separation, said fluidic connection module comprising: at least one fluidic connection member which is adapted to connect a device for taking a blood sample and which comprises a first fluidic inlet of said fluidic network via which the blood sample taken is 
As previously recited, the closest prior art of record is to the HANDIQUE reference discloses a device for preparing a sample, US Patent, Figure 1, comprising: a card comprising a fluidic network, Figure 1, a plurality of modules arranged on the card, Figure 3, all boxes labeled ‘module’, comprising a fluidic connection module, Figure 1, sample input 150, a module for separation of the sample, Figure 1, lysing module 158, and a module for obtaining a volume after separation, Figure 1, PCR-detection module 162, said fluidic connection module, comprising: at least one fluidic connection member which is adapted to a connect a device for taking the sample and which comprises a first fluidic inlet of said fluidic network via which the sample taken is 
The other reference to AZIMI teaches also a device with a plurality of modules for actively test a present sample, but fails to teach or suggest the modules for a calibrated sample.  
Claims 1-15 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797